              Case 2:17-cr-00188-JAM Document 104 Filed 05/12/20 Page 1 of 3


 1 JACKLIN CHOU LEM (CBN 255293)
   CHRISTOPHER J. CARLBERG (CBN 269242)
 2 NOLAN J. MAYTHER (CBN 319471)
   Trial Attorneys
 3 U.S. Department of Justice
   Antitrust Division
 4 450 Golden Gate Avenue, Room 10-0101
   San Francisco, California 94102-3478
 5 Telephone: (415) 934-5300
   Facsimile: (415) 934-5399
 6 jacklin.lem@usdoj.gov
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                                CASE NO. 2:17-CR-00188-JAM
12                     v.                                     STIPULATION and
                                                              ORDER FOR TRIAL DATE AND
13                                                            SCHEDULING
      KENNETH KEYES and
14    LEROY WEBER,
15                             Defendants.                    DATE: April 5, 2021
16                                                            TIME: 9:00 a.m.
                                                              COURT: Hon. John A. Mendez
17
18
19          The United States of America and defendants Kenneth Keyes and Leroy Weber, by and through
20 counsel, stipulate and agree to the following:
21          1.      At a May 5, 2020 status hearing, the Court continued trial to April 5, 2021 and set a trial
22 confirmation hearing for February 23, 2021. The Court continued trial after considering the parties’
23 status reports (see Dkts. 98, 99, 100). Those reports described issues related to the feasibility of the
24 formerly set trial date of July 6, 2020, including the COVID-19 public health emergency. Now that trial
25 has been continued to April 5, 2021, the parties stipulate to and request that the Court schedule the
26 following pre-trial dates for exchange of witness and exhibit lists and filing of motions and pleadings.
27 The parties believe that earlier dates for some of these events will assist in both the government’s and
28 defendants’ preparation and will help streamline the trial.


     STIPULATION                                      1
     NO. 2:17-CR-00188-JAM
              Case 2:17-cr-00188-JAM Document 104 Filed 05/12/20 Page 2 of 3


 1            Government’s Witness and Exhibit Lists       March 1, 2021
             (5 weeks before trial)
 2
             Defendants’ Witness and Exhibit Lists         March 22, 2021
 3           (2 weeks before trial)
 4
             Motions in Limine                             March 22, 2021
 5           (2 weeks before trial)

 6           Opposition to Motions in Limine               March 29, 2021
             (7 days before trial)
 7
             Trial Brief                                   March 29, 2021
 8           (7 days before trial)
 9           Proposed Jury Instructions                    March 29, 2021
10           (7 days before trial)

11           Proposed Voir Dire                            March 29, 2021
             (7 days before trial)
12
13
            2.     The parties also request that the Court exclude time under the Speedy Trial Act through
14
     and including April 5, 2021. This exclusion is based on 18 U.S.C. section 3161(h)(7)(A) and (B)(iv)
15
     and General Order 479, Local Code T4 (reasonable time necessary for effective preparation).
16
17
                                                               Respectfully submitted,
18
     Dated: May 11, 2020
19
20
         /s/ Jacklin Chou Lem                                 /s/ Mia Crager
21       JACKLIN CHOU LEM                                     MIA CRAGER
         CHRISTOPHER J. CARLBERG                              JEROME PRICE
22
         NOLAN J. MAYTHER                                     CHRISTINA SINHA
23       U.S. Department of Justice                           Federal Defender
         Counsel for the United States                        Counsel for defendant Kenneth Keyes
24
25                                                            /s/ Hayes Gable
26                                                            HAYES H. GABLE III
                                                              PETER KMETO
27                                                            Counsel for defendant Leroy Weber
28


     STIPULATION                                     2
     NO. 2:17-CR-00188-JAM
               Case 2:17-cr-00188-JAM Document 104 Filed 05/12/20 Page 3 of 3


 1                                                     ORDER
 2
             The Court, having considered the parties’ stipulation, status reports (Dkts. 98, 99, 100), and
 3
     statements made at the May 5, 2020 status hearing, orders that trial be continued to April 5, 2021 at 9:00
 4
     a.m., and that a trial confirmation hearing be set for February 23, 2021 at 9:15 a.m.. As also addressed
 5
     at the May 5 hearing, the Court finds that failure to grant a continuance, in light of the uncertainty
 6
     surrounding COVID-19, would deny counsel reasonable time necessary for effective preparation, taking
 7
     into account the exercise of due diligence. The Court also finds that the ends of justice served by
 8
     granting a continuance outweigh the best interests of the public and defendants in a speedy trial. The
 9
     Court further orders that time under the Speedy Trial Act shall be excluded up to and including April 5,
10
     2021 under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) and General Order 479, Local Code T4.
11
             It is further ordered that witness and exhibit lists, motions in limine and oppositions to those
12
     motions, trial briefs, proposed jury instructions, and proposed voir dire be due on the dates identified in
13
     the parties’ stipulation.
14
15
     IT IS SO ORDERED.
16
17
     Dated: May 12, 2020                                           /s/ John A. Mendez____________
18                                                                 Honorable John A. Mendez
19                                                                 United States District Court Judge

20
21
22
23
24
25
26
27
28


     STIPULATION                                       3
     NO. 2:17-CR-00188-JAM
